Case 2:20-cr-00037-TOR   ECF No. 79   filed 07/08/20   PageID.177 Page 1 of 2




                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                            Jul 08, 2020
                                                               SEAN F. MCAVOY, CLERK
Case 2:20-cr-00037-TOR   ECF No. 79   filed 07/08/20   PageID.178 Page 2 of 2
